Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
2.         Claims 1-14 are allowed.  

EXAMINER’S AMENDMENT
3.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
4.	Claim 5 has been amended as follows:
   5.  (Currently Amended)   A system for collecting, consolidating and processing data, the method comprising:
     an ephemeral database service that is programmed and configured to advantageously facilitate and allow storing of data in a row/column format; a security service that is programmed and configured to facilitates user authentication using and resolution of user rights; a system manager 
     validator and standardizer that is programmed and configured to read a plurality of uploaded files and validate the files against pre-defined constraints and migrate standardized data to the ephemeral database; a formula provider that is programmed and configured to facilitates 
     a calculation engine that is programmed and configured outside the distributed processing environment to receive customized requirements for a pre-defined job specification having pre-defined and customized fields as per the in the report provided by the formula provider and process the requirement using distributed processing environment, the calculation engine is further configured to receive and process a plurality of report templates that are configured outside the distributed processing environment; and
     a report generator that is programmed and configured to advantageously utilize output from the calculation engine and generates the reports as specified in the report templates.

REASONS FOR ALLOWANCE
5.         The following is a statement of reasons for the indication of allowable subject matter:
     The prior art of record does not render obvious to one ordinarily skilled in the art at the time of applicant’s invention nor anticipate the combination of claimed elements including “creating a multi-tenant cloud service, wherein a plurality of users from multiple organizations are capable of submitting data via one or multiple physical and/or transient data streams to the multi-tenant cloud service, the multi-tenant cloud service processes the data independently and/or in an aggregated formats;” “implementing an ingress system, the ingress system capable of allowing the users to submit the data in various formats; providing data validation for the input data, wherein the ingress system flag errors for unacceptable/inconsistent data;” and “allowing users to generate and view available reports via an interne computation service; providing an approval 
     As per claim 5, the prior art of record does not render obvious to one ordinarily skilled in the art at the time of applicant’s invention nor anticipate the combination of claimed elements including “determining that said node is not synchronized with the other nodes in the cluster; and synchronizing the node with the other nodes in the cluster, wherein the information regarding missing or changed data items is used to maintain a simulated synchronized state in the node during the synchronization process”.
     As per claim 6, the prior art of record does not render obvious to one ordinarily skilled in the art at the time of applicant’s invention nor anticipate the combination of claimed elements including “providing an ephemeral database service that is programmed and configured to advantageously facilitate and allow storing of data in a row/column format; providing a security service that is programmed and configured to facilitates user authentication using and resolution of user rights; providing a system manager that is programmed and configured to advantageously facilitate the initiation or start of a data validation and standardizer that is programmed and configured to read a plurality of uploaded files and validate the files against pre-defined constraints and migrate standardized data to the ephemeral database; providing a formula provider that is programmed and configured to facilitates provision of a mathematical expression that is required to compute a particular item in a final report that is generated by the system”.
     As per claim 7, the prior art of record does not render obvious to one ordinarily skilled in the art at the time of applicant’s invention nor anticipate the combination of claimed elements including “validating, using at least one of said at least one processor, the received data against pre-defined constraints to determine that a portion of the data received via the plurality of data 
     The remaining claims are dependent claims, thus these claims are patently distinct over the art of record for at least the above reasons.
     Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
6.         The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
a.  Benkhelifa et al., (2014 5th International Conference on Information and Communication Systems (ICICS), pages 1-6) teaches on a real world implementation of advanced authentication mechanism in a multi-tenant cloud service delivery platform.
7.         Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHERYL LEWIS whose telephone number is (571)272-4113.  The examiner can normally be reached on Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHERYL LEWIS/Primary Examiner, Art Unit 2166                                                                                                                                                                                                        December 3, 2021